DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 08/16/2021.
Status of the claims:
Claims 1 – 20 are pending in the application.
Claim 1 is amended.
Claims 9 – 20 are withdrawn
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 20170224350 A1) (cited in previous action), and further in view of Lorenzo (US 20150272589 A1) (cited in previous action).
Regarding claim 1, Shimizu discloses an implant (occlusion device) (abstract) comprising: 
an expandable braided sack portion (see annotated Fig. 10) comprising a free open end (see annotated Fig. 10); 
an elongated looping portion (see annotated Fig. 10) joined to the expandable braided sack portion (see annotated Fig. 10) (Examiner’s note: the 
wherein the implant (see annotated Fig. 10) is movable from a delivery configuration (configuration as seen in Fig. 10) sized to traverse through a lumen of a catheter (catheter 8) (paragraph [0130]) to an implanted configuration (configuration as seen in Fig. 12) sized to secure within an aneurysm (Fig. 12), 
wherein in the delivery configuration (configuration as seen in Fig. 10), the expandable braided sack portion (see annotated Fig. 10) extends from a distal end of the implant (see annotated Fig. 10), the elongated looping portion (see annotated Fig. 10) extends proximally from the expandable braided sack portion (see annotated Fig. 10), 
wherein in the delivery configuration (configuration as seen in Fig. 12), the expandable braided sack portion (see annotated Fig. 10) is unattached to the delivery system (Examiner’s note: the portion denoted as the braided sack portion in the annotated Fig. 10 is attached to the elongated loop portion which attaches to the delivery system), 
wherein in the implanted configuration (configuration as seen in Fig. 12), the expandable braided sack portion (see annotated Fig. 10) is sized to contact a majority of an interior wall of the aneurysm, is sized to contain the elongated looping portion, and is sized to occlude at least a portion of a neck of the aneurysm (Examiner’s note: the braided sack, as referenced in Fig. 10 and seen in Fig. 12, is sized such that it is large enough to contact a majority of an interior wall of the aneurysm, contain the elongated looping portion, as seen in Fig. 12, 
wherein in the implanted configuration (configuration as seen in Fig. 12), the free open end (see annotated Fig. 10) is positioned to be placed approximate the neck (Examiner’s note: looking at the free open end as referenced by Fig. 10, and shown in Fig. 12, and noting that the free open end is at the neck portion), and 
wherein in the implanted configuration (configuration as seen in Fig. 12), the elongated looping portion (see annotated Fig. 10) is sized to wind within the expandable braided sack portion (see annotated Fig. 10) (Examiner’s note: the elongated looping portion, as referenced in annotated Fig. 10 is sized such that it can be configured to wind within the sack portion; further the elongated looping portion is made up of a braid comprised of winding wires, which wind through the braided sack portion).
However, Shimizu is silent regarding a detachment feature attached to the elongated looping portion.
As to the above, Lorenzo teaches, in the same field of endeavor, an aneurysm occluding implant, comprising an expandable braided sack (body region 24), an elongated looping portion (embolic coil 40), and a detachment feature (control ring 22) for the purpose of providing an engagement feature during manipulation of the occlusion device (abstract). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the elongated loop portion of Shimizu to incorporate the detachment feature for the purpose of providing an engagement feature during manipulation of the occlusion device (abstract). 
It should be noted that the combination made here is such that the detachment feature of Lorenzo is attached to the elongated looping portion of Shimizu. It should also be understood, looking at the annotated Fig. 10 of Shimizu that the free open end is distal to where the detachment feature of Lorenzo is attached.
Annotated Figure 10 of Shimizu

    PNG
    media_image1.png
    684
    791
    media_image1.png
    Greyscale

Regarding claim 3, the combination of Shimizu and Lorenzo teaches the device above, and Shimizu further teaches wherein, in the delivery configuration (configuration as seen in Fig. 10), the free open end (see annotated Fig. 10) is positioned at the distal end of the implant (see annotated Fig. 10).
Regarding claim 5, the combination of Shimizu and Lorenzo teaches the device above, and Shimizu further teaches wherein the elongated looping portion (see annotated Fig. 10) and the expandable braided sack portion (see annotated Fig. 10) are .
Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ruvalcaba (US 20160022445 A1) (cited in IDS), and further in view of Lorenzo (US 20150272589 A1) (cited in previous action).
Regarding claim 1, Ruvalcaba discloses an implant (occlusion device) (abstract) comprising: 
an expandable braided sack portion (see annotated Fig. 10A) comprising a free open end (see annotated Fig. 10A); 
an elongated looping portion (see annotated Fig. 10A) joined to the expandable braided sack portion (see annotated Fig. 10A); and 
wherein the implant (see annotated Fig. 10A) is movable from a delivery configuration (configuration as seen in Fig. 3A) sized to traverse through a lumen of a catheter (catheter 200) to an implanted configuration (configuration as seen in Fig. 10B) sized to secure within an aneurysm (Fig. 10B), 
wherein in the delivery configuration (configuration as seen in Fig. 3A), the expandable braided sack portion (see annotated Fig. 10A) extends from a distal end of the implant (see annotated Fig. 10A), the elongated looping portion (see annotated Fig. 10A) extends proximally from the expandable braided sack portion (see annotated Fig. 10A), 
wherein in the delivery configuration (configuration as seen in Fig. 3A), the expandable braided sack portion (see annotated Fig. 10A) is unattached to the delivery system (Examiner’s note: the device is delivered by applying a distal 
wherein in the implanted configuration (configuration as seen in Fig. 10B), the expandable braided sack portion (see annotated Fig. 10A) is sized to contact a majority of an interior wall of the aneurysm, is sized to contain the elongated looping portion, and is sized to occlude at least a portion of a neck of the aneurysm (Examiner’s note: the braided sack, as referenced in Fig. 10A and seen in Fig. 10B, is sized such that it is large enough to contact a majority of an interior wall of the aneurysm, contain the elongated looping portion, as seen in Fig. 10B, and is large enough to occlude a portion of a neck of the aneurysm; it should be further understood that the size of an aneurysm is relative, and changes from human to human and species to species, thus the given size is large enough for a wide range of aneurysm sizes), 
wherein in the implanted configuration (configuration as seen in Fig. 10B), the free open end (see annotated Fig. 10A) is positioned to be placed approximate the neck (Examiner’s note: looking at the free open end as referenced by Fig. 10A, the opening is “approximate to the neck” in that the opening is close to the next of an aneurysm, further shown in Fig. 10B), and 
wherein in the implanted configuration (configuration as seen in Fig. 10B), the elongated looping portion (see annotated Fig. 10A) is sized to wind within the expandable braided sack portion (see annotated Fig. 10A) (Examiner’s note: the 
However, Ruvalcaba is silent regarding a detachment feature attached to the elongated looping portion. It should be noted, that Ruvalcaba does disclose advancing the implant via a distal force on the second portion (elongated looping portion as denoted in annotated Fig. 10A) for means of delivery and detachment from the delivery system (paragraph [0113]).
As to the above, Lorenzo teaches, in the same field of endeavor, an aneurysm occluding implant, comprising an expandable braided sack (body region 24), an elongated looping portion (embolic coil 40), and a detachment feature (control ring 22) for the purpose of providing an engagement feature during manipulation of the occlusion device (abstract). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the elongated loop portion of Ruvalcaba to incorporate the detachment feature for the purpose of providing an engagement feature during manipulation of the occlusion device (abstract). 
It should be noted that the combination made here is such that the detachment feature of Lorenzo is attached to the elongated looping portion of Ruvalcaba. Such that the elongated portion comprises the detachment feature, and from where the distal force is applied for delivery. Furthermore, it should be understood that with the modification the free open end is distal to the attached detachment feature of Lorenzo.
Annotated Figure 10A of Ruvalcaba

    PNG
    media_image2.png
    611
    733
    media_image2.png
    Greyscale

Regarding claim 7, the combination of Ruvalcaba and Lorenzo teaches the device above, and Ruvalcaba further teaches wherein the elongated looping portion (see annotated Fig. 10A) comprises an embolic coil (Examiner’s note: the elongated looping portion, as referenced by annotated Fig. 10A, is shaped as coil element for an embolism – paragraph [0090]; thus is an embolic coil), wherein the expandable braided sack portion (see annotated Fig. 10A) comprises a tubular braid (Examiner’s note: the braided sack as referenced by annotated Fig. 10A, is tubular in shape).
Regarding claim 8, the combination of Ruvalcaba and Lorenzo teaches the device above, and Ruvalcaba further teaches wherein the implant (see annotated Fig. .
Allowable Subject Matter
Claims 2, 4, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, filed 08/16/2021, with respect to the rejection(s) of claims 1 - 8 under Shimizu and Ruvalcaba have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shimizu and Ruvalcaba. Regarding the argument “Shimizu and Ruvalcaba fail to disclose the free open end being distal to the detachment feature”, a new interpretation in view of Shimizu and Ruvalcaba is set forth above showing wherein the free open end is distal to where the detachment feature is brought in (see the annotated Fig. above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/MELANIE R TYSON/Primary Examiner, Art Unit 3771